Exhibit 10.4

Execution Version

Kraton Polymers LLC

Kraton Polymers Capital Corporation

PURCHASE AGREEMENT

January 5, 2016

CREDIT SUISSE SECURITIES (USA) LLC

NOMURA SECURITIES INTERNATIONAL, INC.

DEUTSCHE BANK SECURITIES INC.

    As Representatives of the Initial Purchasers

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

Kraton Polymers LLC, a Delaware limited liability company (the “Company”), and
Kraton Polymers Capital Corporation, a Delaware corporation (the “Co-Issuer” and
together with the Company, the “Issuers”), propose to issue and sell to the
initial purchasers listed on Schedule A hereto (collectively, the “Initial
Purchasers”), acting severally and not jointly, the respective amounts set forth
in Schedule A hereto of $440 million aggregate principal amount of the Issuers’
10.500% Senior Notes due 2023 (the “Notes”). Credit Suisse Securities (USA) LLC
(“Credit Suisse”), Nomura Securities International, Inc. (“Nomura”) and Deutsche
Bank Securities Inc. (“Deutsche Bank”) have agreed to act as the representatives
of the Initial Purchasers (the “Representatives”) in connection with the
offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of January 6, 2016 (the “Indenture”), among the Issuers, the Guarantors
(as defined below) and Wells Fargo Bank, N.A., as trustee (the “Trustee”). The
Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, dated December 16, 2003, and the Rule 144A and Regulation S
riders thereto, each to be dated on or before the Closing Date (as defined in
Section 2 hereof) (together, the “DTC Agreement”), between the Issuers and the
Depositary.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) Kraton Performance Polymers, Inc. (the “Parent”), (ii) the
entities listed on the signature pages hereof as “Subsidiary Guarantors,”
(iii) the Additional Guarantors (as defined below) and (iv) any subsidiary of
the Company formed or acquired after the Closing Date that executes an
additional guarantee in accordance with the terms of the Indenture, and their
respective successors and assigns, pursuant to their guarantees of the Notes
(the “Guarantees”). The term “Guarantors” refers to (i) the Parent and the
Subsidiary Guarantors, prior to the Closing Date and (ii) the Parent, the
Subsidiary Guarantors, the Additional Guarantors and any subsidiary of the
Company formed or acquired after the Closing Date that executes an additional
guarantee in accordance with the terms of the Indenture, on and after the
Closing Date. The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities.”



--------------------------------------------------------------------------------

The Securities are being offered and sold by the Issuers in connection with the
acquisition by the Company (the “Acquisition”) of Arizona Chemical Holdings
Corporation, a Delaware corporation (“Arizona”), pursuant to a Stock Purchase
Agreement dated as of September 27, 2015 (together with all exhibits, schedules
and disclosure letters thereto, collectively, as may be amended, the
“Acquisition Agreement”) among the Company, Arizona and AZC Holding Company LLC,
a Delaware limited liability company, pursuant to which the Company agreed to
purchase all of the outstanding capital stock of Arizona. Immediately following
the consummation of the Acquisition, Arizona and any additional entities
required to guarantee the Securities pursuant to the Indenture (collectively,
the “Additional Guarantors”) will be joined as parties to this Agreement
pursuant to a joinder agreement, the form of which is attached hereto as Annex
II (the “Joinder Agreement”). The proceeds from this offering will be used to
pay tender premiums with respect to the tender offer and consent solicitation
(the “Tender Offer”) for the Issuers’ 6.75% Senior Notes due 2019 (the “Existing
Notes”), to pay a portion of the cash purchase price of the Acquisition and to
pay related fees and expenses, as described under the caption “Use of Proceeds”
in the Offering Circular (as defined below). The Company intends to redeem all
outstanding Existing Notes not tendered and purchased pursuant to the Tender
Offer (the “Redemption”).

In connection with the Acquisition, on the Closing Date, the Issuers and the
Guarantors will enter into (i) a $1,350.0 million first lien term loan facility
(the “Term Loan Facility”) and (ii) a $250.0 million asset-based credit facility
(the “ABL Facility” and, together with the Term Loan Facility, the “New Senior
Secured Credit Facilities”), each as described under the caption “Description of
Other Indebtedness” in the Offering Circular.

As used herein, the term “Transactions” means collectively, (i) the offer and
sale of the Securities, (ii) the consummation of the Acquisition, (iii) the
entry by the Issuers and the Guarantors into the New Senior Secured Credit
Facilities and the initial extensions of credit thereunder, if any, on the
Closing Date, (iv) the Tender Offer, (v) the Redemption, (vi) the repayment of
certain borrowings under the Company’s existing credit facilities as described
in the Offering Circular and (vii) the payment of transaction costs (which may
be paid after the Closing Date).

This Agreement, the DTC Agreement, the Securities, the Indenture, the Joinder
Agreement and the credit agreements governing the New Senior Secured Credit
Facilities (the “New Credit Agreements” and, together with all other documents
related to such facilities, the “Credit Documents”) are collectively referred to
herein as the “Transaction Documents.”

The Issuers understand that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Offering Circular and agree that the Initial Purchasers may resell, subject to
the conditions set forth herein, all or a portion of the Securities to
purchasers (the “Subsequent Purchasers”) on the terms set forth in the Offering
Circular. The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions

 

2



--------------------------------------------------------------------------------

therefrom. Pursuant to the terms of the Securities and the Indenture, investors
who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

The Issuers have prepared and delivered to each Initial Purchaser copies of an
offering circular, dated January 5, 2015 (the “Offering Circular”), for use by
such Initial Purchaser in connection with its solicitation of offers to purchase
the Securities.

All references herein to the term “Offering Circular” shall be deemed to mean
and include all information filed under the Securities Exchange Act of 1934 (as
amended, the “Exchange Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder) prior to the date hereof
and incorporated by reference in the Offering Circular, and all references
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Offering Circular shall be deemed to mean and include all information filed
under the Exchange Act after the date hereof and incorporated by reference in
the Offering Circular.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

1. Representations and Warranties. As of the date hereof and as of the Closing
Date, each of the Issuers and the Subsidiary Guarantors and, upon the execution
of the Joinder Agreement, each of the Additional Guarantors, jointly and
severally, hereby represents, warrants and covenants to each Initial Purchaser
that (it being understood that (i) whenever a reference is made to the
subsidiaries of the Parent in this Agreement, such phrase will be understood to
refer to the subsidiaries of the Parent both prior to and immediately after the
Acquisition Date, including Arizona and (ii) prior to the execution and delivery
of the Joinder Agreement, any representations and warranties made with respect
to Arizona and its subsidiaries are made to the best knowledge of the Company,
based on reasonable due diligence performed in connection with the execution of
the Acquisition Agreement):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2(d) hereof and
with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Circular to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Issuers and Guarantors make
no representation or warranty) has, directly or indirectly, solicited any offer
to buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting

 

3



--------------------------------------------------------------------------------

on its or any of their behalf (other than the Initial Purchasers, as to whom the
Issuers and Guarantors make no representation or warranty) has engaged or will
engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Issuers
and Guarantors make no representation or warranty) has engaged or will engage in
any directed selling efforts within the meaning of Regulation S and (ii) each of
the Company and its respective Affiliates and any person acting on its or their
behalf (other than the Initial Purchasers, as to whom the Issuers and Guarantors
make no representation or warranty) has complied and will comply with the
offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Offering Circular. The Offering Circular, as of its date or (as amended
or supplemented in accordance with Section 3(a), as applicable) as of the
Closing Date, does not contain an untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation, warranty and agreement shall not apply to
statements in or omissions from the Offering Circular or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Issuers in writing by any Initial Purchaser through the
Representatives expressly for use in the Offering Circular or amendment or
supplement thereto, as the case may be, including the statements set forth in
the ninth and tenth paragraphs and the third and fourth sentences of the seventh
paragraph under the caption “Plan of Distribution” in the Offering Circular. The
Offering Circular contains all the information specified in, and meeting the
requirements of, Rule 144A. The Issuers have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Offering
Circular.

(e) Issuer Additional Written Communications. The Issuers have not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Offering Circular and (ii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
communication by the Issuers or their agents and representatives pursuant to
clause (ii) of the preceding sentence (each, a “Issuer Additional Written
Communication”), when taken together with the Offering Circular at the Closing
Date did not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Issuer Additional Written Communication made in
reliance upon and in conformity with information furnished to the Issuers in
writing by any Initial Purchaser through the Representatives expressly for use
in any Issuer Additional Written Communication.

 

4



--------------------------------------------------------------------------------

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Circular at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The DTC Agreement. The DTC Agreement has been duly authorized and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Issuers, enforceable in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (the “Enforcement Exceptions”).

(h) Authorization of the Notes and the Guarantees. The Notes to be purchased by
the Initial Purchasers from the Issuers will on the Closing Date be in the form
contemplated by the Indenture, have been duly authorized by each of the Issuers
for issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by each of the Issuers and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of each of the Issuers, enforceable against them in accordance with
their terms, except as the enforcement thereof may be limited by the Enforcement
Exceptions and will be entitled to the benefits of the Indenture. The Guarantees
of the Notes on the Closing Date will be in the form contemplated by the
Indenture and have been duly authorized for issuance pursuant to this Agreement
and the Indenture; the Guarantees of the Notes, at the Closing Date, will have
been duly executed by each of the Guarantors and, when the Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, the Guarantees of the
Notes will constitute valid and binding agreements of the Guarantors.

(i) Authorization of the Indenture. The Indenture has been duly authorized by
the Issuers and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Issuers and the Guarantors and, assuming due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of the Issuers and the Guarantors, enforceable
against the Issuers and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited the Enforcement Exceptions.

(j) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Circular.

(k) Good Standing of the Issuers. Each of the Issuers has been duly organized,
and is validly existing and in good standing under the laws of the State of
Delaware, with power and authority to own or lease its properties and conduct
its business as described in the Offering Circular and enter into and perform
its obligations under each of the Transaction Documents; and, except where the
failure to be so qualified would not, individually or in the aggregate, result
in a material adverse effect on the condition (financial or otherwise), results
of operations, business, properties or prospects of the Parent and its
subsidiaries taken as a whole (“Material Adverse Effect”), each Issuer is duly
qualified to do business as a foreign organization in good standing in all other
jurisdictions in which their ownership or lease of property or the conduct of
its business requires such qualification.

 

5



--------------------------------------------------------------------------------

(l) Parent and Subsidiaries. The Parent and each subsidiary of the Company
listed on Schedule B-1 and Schedule B-2 hereto has been duly organized, and is
validly existing and in good standing under the laws of the jurisdiction of its
organization, with power and authority (corporate and other) to own or lease its
properties and conduct its business as described in the Offering Circular and,
in the case of the Guarantors, to enter into and perform their obligations under
each of the Transaction Documents that they are parties to; and the Parent and
each such subsidiary of the Company is duly qualified to do business as a
foreign organization in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification except where the failure to be so qualified would not,
individually or in the aggregate, result in a Material Adverse Effect; all of
the issued and outstanding capital stock of each subsidiary of the Parent has
been duly authorized and validly issued and is fully paid and nonassessable (to
the extent such concept is applicable in such entity’s jurisdiction of
organization); and except as disclosed in the Offering Circular or pursuant to
the Credit Documents, the capital stock of the Parent and each such subsidiary
owned by the Company, directly or through subsidiaries, is owned free from
liens, encumbrances and defects, other than those shares of capital stock of
certain subsidiaries of Arizona pledged pursuant to Arizona’s Credit Facilities
(as defined in the Acquisition Agreement), which Credit Facilities will be paid
off simultaneously with the consummation of the Acquisition.

(m) No Finder’s Fee. Except as disclosed in the Offering Circular, there are no
contracts, agreements or understandings between the Issuers or any of the
Guarantors and any person that would give rise to a valid claim against the
Issuers, any Guarantor or any Initial Purchaser for a brokerage commission,
finder’s fee or other like payment in connection with this offering.

(n) Registration Rights. Except as disclosed in the Offering Circular, there are
no contracts, agreements or understandings between the Issuers or any Guarantor
and any person granting such person the right to require the Issuers or any
Guarantor to file a registration statement under the Securities Act with respect
to any securities of the Issuers or any Guarantor owned or to be owned by such
person or to require the Issuers or any Guarantor to include such securities in
the securities registered pursuant to a registration statement or in any
securities being registered pursuant to any other registration statement filed
by the Issuers or any Guarantor under the Securities Act.

(o) Absence of Further Requirements. Except as disclosed in the Offering
Circular, no material consent, approval, authorization, or order of, or filing
or registration with, any person (including any governmental agency or body or
any court) is required to be obtained or made by the Issuers or the Guarantors
for the consummation of the transactions contemplated by this Agreement in
connection with the sale of the Securities, except such as have been obtained,
or made and such as may be required under state securities laws.

(p) Title to Property. Except as disclosed in the Offering Circular and except
for any liens arising under (i) the Loan, Security and Guarantee Agreement dated
March 27, 2013, among the Kraton Polymers U.S. LLC, as U.S. borrower, Kraton
Polymers Nederland B.V., as

 

6



--------------------------------------------------------------------------------

Dutch borrower, the Parent and certain subsidiaries of the Company, as
guarantors, and various lenders, as amended, and the collateral documents
entered into in connection therewith, (ii) Arizona’s Credit Facilities (as
defined in the Acquisition Agreement) and the collateral documents entered into
in connection therewith and (iii) the Credit Documents, the Parent and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, charge,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by them and, except
as disclosed in the Offering Circular, the Parent and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
terms or provisions that would materially interfere with the use made or to be
made thereof by them.

(q) Absence of Defaults and Conflicts Resulting from Transaction. Except as
disclosed in “Description of Other Indebtedness” in the Offering Circular, the
execution, delivery and performance of this Agreement and the sale of the
Securities will not result in a breach or violation of (i) any of the terms and
provisions of, or constitute a default or a Debt Repayment Triggering Event (as
defined below) under, any indebtedness, or result in the imposition of any lien,
charge or encumbrance upon any property or assets of the Parent or any of its
subsidiaries, except as arising under Arizona’s Credit Facilities (as defined in
the Acquisition Agreement) and the collateral documents entered into in
connection therewith, (ii) the charter or by-laws of the Parent or any of its
subsidiaries or (iii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Parent or any of its subsidiaries or any of their properties, or any agreement
or instrument to which the Parent or any of its subsidiaries is a party or by
which the Parent or any of its subsidiaries is bound or to which any of the
properties of the Parent or any of its subsidiaries is subject, except, in
respect of clause (i) above, as would not have a Material Adverse Effect; a
“Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture, or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Parent or any of its subsidiaries.

(r) Absence of Existing Defaults and Conflicts. Neither the Parent nor any of
its subsidiaries is (i) in violation of its respective charter or by-laws or
(ii) in default (or with the giving of notice or lapse of time would be in
default) under any existing obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of them is a party or by which any of them is bound
or to which any of the properties of any of them is subject, except, in respect
of clause (ii) above, as would not have a Material Adverse Effect.

(s) Authorization of Agreement. (i) This Agreement has been duly authorized,
executed and delivered by the Issuers, the Parent and the Subsidiary Guarantors,
and (ii) the Joinder Agreement, on the Closing Date, will be duly authorized,
executed and delivered by the Additional Guarantors.

(t) Independent Accountants. KPMG LLP has certified certain financial statements
of the Parent and its subsidiaries and is an independent registered public
accounting firm with respect to the Parent within the meaning of the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) and as

 

7



--------------------------------------------------------------------------------

required by the Securities Act and its interpretations and rulings thereunder.
Deloitte & Touche LLP has certified certain financial statements of Arizona and
its subsidiaries and is an independent auditor with respect to Arizona and its
subsidiaries under Rule 101 of the AICPA’s Code of Professional Conduct and its
interpretations and rulings thereunder.

(u) Possession of Licenses and Permits. The Parent and its subsidiaries possess,
and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Licenses”) necessary and
material to the conduct of the business now conducted or proposed in the
Offering Circular to be conducted by them and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that, if
determined adversely to the Parent or any of its subsidiaries, would,
individually or in the aggregate, have a Material Adverse Effect.

(v) Absence of Labor Dispute. Except as disclosed in the Offering Circular or
except that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, no material labor dispute with the employees
of the Parent or any of their respective subsidiaries exists or, to the
knowledge of the Parent, is imminent and there are no unfair labor practice
complaints pending against the Parent or any of its subsidiaries or, to the best
knowledge of the Parent, threatened against any of them.

(w) Possession of Intellectual Property. The Parent and its subsidiaries own,
possess or have rights to use (or can acquire such rights on reasonable terms)
the trademarks, trade names, patent rights, copyrights, domain names and trade
secrets including registrations and applications for registration thereof
(collectively, “Intellectual Property Rights”) that are material to the conduct
of the business now conducted or proposed in the Offering Circular to be
conducted by them, and the expected expiration of any single item of such
Intellectual Property Rights would not, individually or in the aggregate, have a
Material Adverse Effect. Except as disclosed in the Offering Circular, to the
knowledge of the Parent, (i) there is no material infringement, misappropriation
or other violation by the Parent, its subsidiaries or third parties of any of
the Intellectual Property Rights of the Parent or its subsidiaries; (ii) there
is no pending or threatened in writing action, suit, proceeding or claim by
others challenging the Parent’s or any of its subsidiaries’ ownership rights in
or to any of their Intellectual Property Rights, and the Parent is unaware of
any facts which would form a reasonable basis for any such claim; (iii) there is
no pending or threatened in writing action, suit, proceeding or claim by others
challenging the validity, enforceability or scope of any registered Intellectual
Property Rights of the Parent or its subsidiaries, and the Parent is unaware of
any facts which would form a reasonable basis for any such claim; (iv) there is
no pending or threatened action, suit, proceeding or claim by others that the
Parent or any of its subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property Rights of others and the Parent is unaware of
any other fact which would form a reasonable basis for any such claim; and
(v) none of the Intellectual Property Rights used by the Parent or its
subsidiaries in their businesses has been obtained or is being used by the
Parent or its subsidiaries in violation of any contractual obligation binding on
the Parent or any of its subsidiaries, except in each case covered by clauses
(i) – (v) such as would not, if determined adversely to the Parent or any of its
subsidiaries, individually or in the aggregate, have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(x) Environmental Laws. Except as disclosed in the Offering Circular, neither
the Parent nor any of its subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would, individually or in the aggregate, have a Material Adverse Effect;
and the Parent is not aware of any pending investigation which might lead to
such a claim.

(y) Accurate Disclosure. The statements in the Offering Circular under the
headings “Certain United States Federal Income Tax Consequences—Tax Consequences
to Non-U.S. Holders,” “Description of Other Indebtedness,” “Description of
Notes” and “Validity,” insofar as such statements purport to summarize certain
federal income tax law of the United States or certain provisions of the federal
securities laws or legal matters, agreements, documents or proceedings discussed
therein, respectively, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings and present the information required to be
shown.

(z) Absence of Manipulation. The Issuers and the Guarantors have not taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Issuers or the Guarantors to
facilitate the sale or resale of the Securities.

(aa) Statistical and Market-Related Data. Any third-party and
management-estimated statistical and market-related data included in the
Offering Circular are based on or derived from sources that the Issuers and the
Guarantors reasonably believe to be reliable and accurate in all material
respects.

(bb) Internal Controls. Each of the Parent and its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Neither the Parent nor any of its
subsidiaries is aware of any material weakness in their respective internal
controls over financial reporting.

(cc) Sarbanes-Oxley Act. The Parent is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act of 2002 that are effective and
applicable to the Parent as of the date hereof and expects to be in compliance
with all additional provisions of the Sarbanes-Oxley Act of 2002 that will
become applicable to it, including those provisions relating to internal
controls over financial reporting, when such provisions become applicable to the
Parent.

 

9



--------------------------------------------------------------------------------

(dd) Absence of Accounting Issues. (i) The Audit Committee of the Issuers’ Board
of Directors (the “Issuers Audit Committee”) is not reviewing or investigating,
and neither the Issuers’ independent auditors nor its internal auditors have
recommended that the Issuers Audit Committee review or investigate, (i) adding
to, deleting, changing the application of, or changing the Issuers’ disclosure
with respect to, any of the Parent’s or the Issuers’ material accounting
policies; (ii) any matter which could result in a restatement of the Parent’s or
Issuers’ financial statements for any annual or interim period during the
current or prior three fiscal years; or (iii) any significant deficiency,
material weakness, change in internal control over financial reporting or fraud
involving management or other employees who have a significant role in internal
control over financial reporting; and (ii) the Audit Committee of Arizona’s
Board of Directors (the “Arizona Audit Committee”) is not reviewing or
investigating, and neither Arizona’s independent auditors nor its internal
auditors have recommended that the Arizona Audit Committee review or
investigate, (i) adding to, deleting, changing the application of, or changing
Arizona’s disclosure with respect to, any of Arizona’s material accounting
policies; (ii) any matter which could result in a restatement of Arizona’s
financial statements for any annual or interim period during the current or
prior three fiscal years; or (iii) any significant deficiency, material
weakness, change in internal control over financial reporting or fraud involving
management or other employees who have a significant role in internal control
over financial reporting.

(ee) Litigation. Except as disclosed in the Offering Circular, there are no
pending actions, suits or proceedings (including any inquiries or investigations
by any court or governmental agency or body, domestic or foreign) against or
affecting the Parent, any of its subsidiaries or any of their respective
properties that, if determined adversely to the Parent or any of its
subsidiaries, would, individually or in the aggregate, have a Material Adverse
Effect, or would materially and adversely affect the ability of the Issuers or
the Guarantors to perform their obligations under this Agreement, or which are
otherwise material in the context of the sale of the Securities; and no such
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) are, to the knowledge
of the Parent, threatened or contemplated.

(ff) ERISA. To the knowledge of the Parent, none of the Parent nor any of its
subsidiaries has violated any foreign, federal, state or local law or regulation
relating to any provisions of the Employee Retirement Income Security Act of
1974, as amended, or the rules and regulations promulgated thereunder, except
for such violations which, individually or in the aggregate, would not have a
Material Adverse Effect.

(gg) Financial Statements. The historical financial statements included or
incorporated by reference in the Offering Circular present fairly in all
material respects the financial position of the entities to which they relate as
of the dates shown and the results of their operations and cash flows for the
periods shown. Such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis, except
as otherwise stated therein. The summary consolidated historical financial data
set forth in the Offering Circular under the caption “Summary—Summary
Consolidated Historical and Pro Forma Financial Data—Kraton” and the selected
consolidated historical financial data set forth in the Offering Circular under
the caption “Selected Historical Consolidated Financial Data—Kraton” present
fairly in all material respects the information set forth therein on a basis
consistent with that of the audited financial statements of the Parent contained
in the Offering Circular. The pro forma

 

10



--------------------------------------------------------------------------------

financial statements included in the Offering Circular present fairly in all
material respects the information contained therein, and, for the year ended
December 31, 2014 and the nine-month period ended September 30, 2015, comply in
all material respects with the applicable requirements of Regulation S-X under
the Securities Act, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.

(hh) No Material Adverse Change in Business. Except as disclosed in the Offering
Circular, since the end of the period covered by the latest audited financial
statements included or incorporated by reference in the Offering Circular,
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Parent and its
subsidiaries, taken as a whole, that is material and adverse, (ii) there has
been no dividend or distribution of any kind declared, paid or made by the
Parent or the Issuers on any class of capital stock and (iii) there has been no
material adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Parent and its
subsidiaries.

(ii) Investment Company Act. Neither the Issuers nor any Guarantor is, or after
receipt of payment for the Securities will be, an “investment company” within
the meaning of the Investment Company Act of 1940.

(jj) Ratings. No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act
(i) has imposed (or has informed the Parent or its subsidiaries that it is
considering imposing) any condition (financial or otherwise) on any of the
Parent’s or its subsidiaries’ retaining any rating assigned to the Parent or any
of its subsidiaries or any securities of the Parent or any of its subsidiaries
or (ii) has indicated to the Parent or any of its subsidiaries that it is
considering any of the actions described in Section 5(b)(ii) hereof.

(kk) Insurance. The Parent and each of its subsidiaries carries, or is covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and as is customary for companies engaged
in similar businesses.

(ll) Compliance with Money Laundering Laws. The operations of the Parent and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Parent or
any of its subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of the Parent, threatened.

(mm) No Unlawful Contributions or Other Payments. None of the Parent, any of its
subsidiaries, nor, to the knowledge of the Parent, any director, officer, agent,
employee or other person associated with or acting on behalf of the Parent or
any of its subsidiaries, has in the course of its actions for, or on behalf of
the Parent or any of its subsidiaries (i) used any corporate

 

11



--------------------------------------------------------------------------------

funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official, “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”)) or
employee from corporate funds; (iii) violated or is in violation of any
provision of the FCPA, U.K. Bribery Act 2010, as amended (the “UK Bribery Act”),
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions (the “OECD Convention”) or any other
applicable anti-bribery statute or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any domestic
government official, foreign official or employee. The Parent and its
subsidiaries and, to the knowledge of the Parent, the Parent’s affiliates, have
each conducted their respective businesses in compliance with the FCPA, U.K.
Bribery Act, the OECD Convention and all other applicable anti-bribery statutes
and regulations, and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith. The Issuers, the Guarantors and their affiliates
will not, directly or indirectly, use the proceeds of the offering and sale of
the Notes or lend, contribute or otherwise make available such proceeds to any
subsidiary, affiliate, joint venture partner or other person or entity for the
purpose of financial or facilitating any activity that would violate the laws
and regulations as referred to in clause (iii) above.

(nn) Compliance with OFAC. (i) None of the Parent or any of its subsidiaries
nor, to the knowledge of the Parent, any director, officer, agent, employee or
affiliate of the Parent or any of its subsidiaries (A) is currently subject to
or, to the knowledge of the Parent, the target of any sanctions administered or
enforced by the Office of Foreign Assets Control of the U.S. Department of
Treasury, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); or (B) is located, organized or resident in a
country that is the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”));
(ii) the Issuers and the Guarantors will not directly or indirectly use the
proceeds of the offering of Notes, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person, or in any
country or territory, that currently is the subject or target of Sanctions or in
any other manner by the Company or any of its subsidiaries or, to the knowledge
of the Issuers or the Guarantors, by any other person that will result in a
violation by any person (including any person participating in the transaction
whether as an underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Parent and its subsidiaries have not knowingly engaged in,
are not now knowingly engaged in, and will not engage in, any dealings or
transactions with any individual or entity, or in any country or territory, that
at the time of the dealing or transaction is or was the subject or target of
Sanctions. The Parent and its subsidiaries have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance with Sanctions.

(oo) Solvency. Each of the Issuers and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be

 

12



--------------------------------------------------------------------------------

required to pay the probable liabilities of such person on its debts as they
become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(pp) Regulations T, U, X. Neither the Issuers nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(qq) New Senior Secured Credit Facilities. At the Closing Date, the New Senior
Secured Credit Facilities (as described in the Offering Circular) will have been
duly and validly authorized by the Company and other parties related to the
Company and, when duly executed and delivered by the Company and other parties
related to the Company, will be the valid and legally binding obligations of the
Company and other parties related to the Company, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by the Enforcement
Exceptions.

(rr) Regulation S. The Issuers, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Issuers and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Circular will contain the disclosure required
by Rule 902. Each of the Issuers and the Guarantors is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

Any certificate signed by an officer of the Issuers or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Issuers or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Issuers agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Securities, and subject to the
conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Issuers the aggregate principal amount of
Securities set forth opposite their names on Schedule A hereto, at a purchase
price of 94.541% of the principal amount thereof payable on the Closing Date, in
each case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms herein set forth.

(b) The Closing Date. Delivery of the Securities to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Latham & Watkins
LLP, 885 Third Avenue, Suite 1000, New York, New York 10022-4834 (or such other
place as may be agreed to by the Issuers and the Representatives) at 9:00 a.m.
New York City time, on January 6, 2016, or such other time and date as may be
agreed to by the Issuers and the Representatives (the

 

13



--------------------------------------------------------------------------------

time and date of such closing are called the “Closing Date”). The Issuers hereby
acknowledge that circumstances under which the Issuers and the Representatives
agree to postpone the Closing include, but are in no way limited to, any
determination by the Issuers and the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Circular or a delay as
contemplated by the provisions of Section 19 hereof.

(c) Delivery of the Securities. The Issuers shall deliver, or cause to be
delivered, to the nominee of the Depositary for the accounts of the several
Initial Purchasers of the Notes to be purchased by them, in one or more global
notes representing the Notes (collectively, the “Global Notes”) at the Closing
Date against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefore to a bank account
designated by the Company. The Global Notes shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as the
Representatives may designate. Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, each of
the Issuers that:

(i) it will offer and sell the Securities only to persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

3. Additional Covenants. Each of the Issuers and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Initial Purchasers’ Review of Proposed Amendments and Supplements to
Offering Circular and Issuer Additional Written Communications. The Issuers will
not amend or supplement the Offering Circular prior to the Closing Date unless
the Representatives shall previously have been furnished a copy of the proposed
amendment or supplement at least two business days prior to the proposed use or
filing, and shall not have reasonably objected to such amendment or supplement.
Before making, preparing, using, authorizing, approving or distributing any
Issuer Additional Written Communication, the Issuers will furnish to the
Representatives a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representatives reasonably object.

 

14



--------------------------------------------------------------------------------

(b) Amendments and Supplements to the Offering Circular and Other Securities Act
Matters. If at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which the Offering Circular as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Offering Circular to comply with
law, the Issuers and the Guarantors will notify the Initial Purchasers thereof
as soon as practicable and forthwith prepare and (subject to Section 3(a)
hereof) furnish to the Initial Purchasers such amendments or supplements to the
Offering Circular as may be necessary so that the statements in the Offering
Circular as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that the Offering
Circular will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers or prior to the expiration of nine months after the date of the
Offering Circular, whichever is shorter, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Offering
Circular, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Offering Circular is
delivered to a Subsequent Purchaser, not misleading, or if in the reasonable
judgment of the Representatives or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Offering Circular to comply with
law, the Issuers and the Guarantors agree to prepare (subject to Section 3(a)
hereof), file with the Commission and furnish at its own expense to the Initial
Purchasers as soon as practicable, amendments or supplements to the Offering
Circular so that the statements in the Offering Circular as so amended or
supplemented will not, in the light of the circumstances at the Closing Date and
at the time of sale of Securities, be misleading or so that the Offering
Circular, as amended or supplemented, will comply with all applicable law.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering circular, amendment or supplement referred to in
this Section 3.

(c) Copies of the Offering Circular. The Issuers agree to furnish the Initial
Purchasers, without charge, as many copies of the Offering Circular and any
amendments and supplements thereto as they shall reasonably request.

(d) Blue Sky Compliance. Each of the Issuers and the Guarantors shall cooperate
with the Representatives and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities or Blue Sky laws
of the several states of the United States, the provinces of Canada, or any
other jurisdictions that the Representatives may reasonably request, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities.
None of the Issuers or any of the Guarantors shall be required to qualify as a
foreign organization or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign organization. The Company
will advise the Representatives as soon as practicable of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or to the knowledge
of the Company, any initiation or threat of any proceeding for any such purpose,

 

15



--------------------------------------------------------------------------------

and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Issuers and the Guarantors shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e) Use of Proceeds. The Issuers shall apply the net proceeds from the sale of
the Securities sold by them in the manner described under the caption “Use of
Proceeds” in the Offering Circular.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers or prior
to the expiration of nine months after the date of the Offering Circular,
whichever is shorter, the Parent shall file, on a timely basis, with the
Commission and the New York Stock Exchange (the “NYSE”) all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act.
Additionally, at any time when the Parent is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Securities, the Parent shall furnish, at its expense, upon request,
to holders and beneficial owners of Securities and prospective purchasers of
Securities information satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Issuers will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Issuers or the Parent or securities exchangeable for or
convertible into debt securities of the Issuers or the Parent (other than as
contemplated by this Agreement).

(i) Future Reports to the Initial Purchasers. At any time when the Parent is not
subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Parent will furnish to the Representatives and, upon reasonable
request, to each of the other Initial Purchasers: (i) as soon as practicable
after the end of each fiscal year, copies of the Annual Report of the Parent
containing the balance sheet of the Parent as of the close of such fiscal year
and statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Parent’s independent public or certified
public accountant.

(j) No Integration. Each of the Issuers agrees that it will not and will cause
its Affiliates not to make any offer or sale of securities of the Issuers of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Issuers to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

 

16



--------------------------------------------------------------------------------

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

(l) No Restricted Resales. The Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to resell any of
the Notes that have been reacquired by any of them.

(m) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Offering Circular for the time
period and upon the other terms stated in the Offering Circular.

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Issuers or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

4. Payment of Expenses. Subject to Section 10 hereof, each of the Issuers and
the Guarantors agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including, without limitation, (i) all
expenses incident to the issuance and delivery of the Securities (including all
printing and engraving costs), (ii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers, (iii) all fees and expenses of the Issuers’ and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Offering
Circular (including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys’ fees and expenses incurred by the Issuers, the Guarantors or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada, or other jurisdictions that the
Initial Purchasers may reasonably request (including, without limitation, the
cost of preparing, printing and mailing preliminary and final blue sky or legal
investment memoranda and any related supplements to the Offering Circular),
(vi) the fees and expenses of the Trustee, including the fees and disbursements
of counsel for the Trustee in connection with the Indenture and the Securities,
(vii) any fees payable in connection with the rating of the Securities with the
ratings agencies, (viii) all fees and expenses (including reasonable fees and
expenses of counsel) of the Issuers and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Issuers and the Guarantors of

 

17



--------------------------------------------------------------------------------

their respective other obligations under this Agreement, (ix) 50% of the
out-of-pocket costs and expenses of aircraft used in connection with the “road
show” for the offering of the Securities and (x) all other expenses incident to
the “road show” for the offering of the Securities. Except as provided in this
Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their
own expenses, including the fees and disbursements of their counsel.

5. Conditions of the Obligations of the Initial Purchasers. The obligations of
the several Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Issuers and the Guarantors set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Issuers of their covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a) Accountants’ Comfort Letters. On the date hereof, the Initial Purchasers
shall have received from each of KPMG LLP, the independent registered public
accounting firm for the Parent (“KPMG”), and Deloitte & Touche LLP, the
independent auditors for Arizona (“Deloitte”), a “comfort letter” dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Representatives, covering the financial information in the Offering
Circular and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from each of KPMG and Deloitte a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, in the
form of the “comfort letter” delivered on the date hereof, except that
procedures shall be brought down to a date no more than 3 days prior to the
Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
change, or any development or event involving a prospective change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Parent and its subsidiaries taken as a whole which, is
material and adverse and makes it impractical or inadvisable to proceed with the
offering or the delivery of the Securities on the Closing Date on the terms and
in the manner contemplated in the Offering Circular; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Parent or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of 15c3-1(c)(2)(vi)(F) under
the Exchange Act.

(c) Opinion of Counsel for the Issuers. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of (i) Cleary Gottlieb
Steen & Hamilton LLP, counsel for the Issuers, dated as of such Closing Date,
the form of which is attached as Exhibit A-1 and (ii) Baker Botts L.L.P.,
counsel for the Issuers, dated as of such Closing Date, the form of which is
attached as Exhibit A-2.

 

18



--------------------------------------------------------------------------------

(d) Opinion of General Counsel. On the Closing Date the Initial Purchasers shall
have received the favorable opinion of (i) James L. Simmons, Esq., General
Counsel of the Issuers, dated as of such Closing Date, the form of which is
attached as Exhibit B-1, and (ii) Dick Stuyfzand, Esq., General Counsel of
Arizona, dated as of such Closing Date, the form of which is attached as Exhibit
B-2.

(e) Opinion of Counsel for Initial Purchasers. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Latham & Watkins LLP,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

(f) Officers’ Certificate. The Representatives shall have received a
certificate, dated such Closing Date, of an executive officer of the Issuers and
a principal financial or accounting officer of the Issuers in which such
officers shall state that: the representations and warranties of the Issuers in
this Agreement are true and correct; the Issuers have complied with all material
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date; subsequent to the execution and
delivery of this Agreement, there has been no downgrading in the rating of any
debt securities of the Parent or its subsidiaries by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule
15c3-1(c)(2)(vi)(F) of the Exchange Act) or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Parent or its subsidiaries (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); and, subsequent to the date of the most recent
financial statements in the Offering Circular, there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Parent and its subsidiaries
taken as a whole except as set forth in the Offering Circular or as described in
such certificate.

(g) Indenture. The Company and the Subsidiary Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.

(h) Joinder Agreement. The Additional Guarantors shall have executed and
delivered the Joinder Agreement and the Initial Purchasers shall have received
executed copies thereof.

(i) Transactions. The Transactions shall have been consummated substantially
concurrently with or immediately following the closing of this offering of Notes
on the terms and conditions described in the Offering Circular. The Initial
Purchasers shall have received satisfactory documentary evidence of the
repayment in full of all debt under the Company’s existing credit facilities.

(j) Certificate of Chief Financial Officer. The Representatives shall have
received a certificate of each of the Chief Financial Officer of the Parent and
the Chief Financial Officer of Arizona dated the date of this Agreement and in
form and substance reasonably satisfactory to the Representatives and counsel to
the Initial Purchasers.

 

19



--------------------------------------------------------------------------------

(k) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Issuers at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or Section 11 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Issuers to perform any agreement herein or to comply with any provision
hereof, the Issuers agree to reimburse the Initial Purchasers, severally, upon
demand for all documented out-of-pocket expenses that shall have been reasonably
incurred by the Initial Purchasers in connection with the proposed purchase and
the offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on the one
hand, and the Issuers and each of the Guarantors, on the other hand, hereby
agree to observe the following procedures in connection with the offer and sale
of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(c) Upon original issuance by the Issuers, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE U.S. SECURITIES

 

20



--------------------------------------------------------------------------------

ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY EVIDENCED
HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL
INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT, AND ANY ACCOUNT FOR WHICH IT IS ACTING, (A) IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) OR (B) IS NOT A “U.S. PERSON” (WITHIN THE MEANING OF RULE 902 OF
REGULATION S UNDER THE SECURITIES ACT), AND THAT IT EXERCISES SOLE INVESTMENT
DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF THE ISSUERS THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN THE NEXT PARAGRAPH),
EXCEPT:

(A) TO THE PARENT OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A PERSON REASONABLY BELIEVED TO BE A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT; OR

(E) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

THE RESALE RESTRICTION TERMINATION DATE WILL BE THE DATE (1) THAT IS AT LEAST
ONE YEAR AFTER THE ORIGINAL ISSUE DATE HEREOF AND (2) ON WHICH THE ISSUERS
INSTRUCT THE TRUSTEE THAT THIS LEGEND SHALL BE DEEMED REMOVED FROM THIS
SECURITY, IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN THE INDENTURE RELATED
TO THIS SECURITY.

 

21



--------------------------------------------------------------------------------

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH 2(B) ABOVE, THE
ISSUERS AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Issuers for any losses, damages or liabilities
suffered or incurred by the Issuers, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Issuers and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act against any
loss, claim, damage, liability or expense, as incurred, to which such Initial
Purchaser, affiliate, director, officer, employee or controlling person may
become subject, under Section 15 of the Securities Act, Section 20 of the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Issuers), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in any Issuer Additional
Written Communication or the Offering Circular (or any amendment or supplement
thereto (including, for the avoidance of doubt, any Updated Offering Circular as
defined in Section 10 hereof)), or the omission or alleged omission therefrom of
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and to
reimburse each Initial Purchaser and each such affiliate, director, officer,
employee or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by such
Initial Purchaser or such affiliate, director, officer, employee or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply, with respect to
an Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Issuers by any Initial Purchaser through the Representatives expressly for use
in any Issuer Additional Written Communication or the Offering Circular (or any
amendment or supplement thereto (including, for the avoidance of doubt, any
Updated Offering Circular as defined in Section 10 hereof)). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Issuers may otherwise have.

 

22



--------------------------------------------------------------------------------

(b) Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Issuers,
each Guarantor, each of their respective directors, officers and employees, and
each person, if any, who controls the Issuers or any Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which the
Issuers, any Guarantor or any such director, officer and employee, or
controlling person may become subject, under Section 15 of the Securities Act,
Section 20 of the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Issuer Additional Written Communication or the Offering
Circular (or any amendment or supplement thereto (including, for the avoidance
of doubt, any Updated Offering Circular as defined in Section 10 hereof)), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in any Issuer Additional Written Communication or the
Offering Circular (or any amendment or supplement thereto (including, for the
avoidance of doubt, any Updated Offering Circular as defined in Section 10
hereof)), in reliance upon and in conformity with written information furnished
to the Issuers by any Initial Purchaser through the Representatives expressly
for use therein; and to reimburse the Issuers, any Guarantor and each such
director, officer and employee, or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Issuers, any Guarantor or such director, officer or
employee, or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. Each of the Issuers and the Guarantors hereby acknowledges
that the only information that the Initial Purchasers through the
Representatives have furnished to the Issuers expressly for use any Issuer
Additional Written Communication or the Offering Circular (or any amendment or
supplement thereto (including, for the avoidance of doubt, any Updated Offering
Circular as defined in Section 10 hereof)) are the statements set forth in the
ninth and tenth paragraphs and the third and fourth sentences of the seventh
paragraph under the caption “Plan of Distribution” in the Offering Circular. The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under Section 8(a) or Section 8(b), notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under Section 8(a) or
Section 8(b) except to the extent that it has been materially prejudiced by such
failure (through the forfeiture of substantive rights and defenses) and shall
not relieve the indemnifying party from any liability that the indemnifying
party may have to an indemnified party other than under Section 8(a)

 

23



--------------------------------------------------------------------------------

or Section 8(b). In case any such action is brought against any indemnified
party and such indemnified party seeks or intends to seek indemnity from an
indemnifying party, the indemnifying party will be entitled to participate in
and, to the extent that it shall elect, jointly with all other indemnifying
parties similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under Section 8(a) or Section 8(b) for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed separate counsel in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by the Representatives (in the case of
counsel representing the Initial Purchasers or their related persons),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

24



--------------------------------------------------------------------------------

9. Contribution. If the indemnification provided for in Section 8 hereof is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Issuers and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Issuers and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Issuers, and the total discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Securities. The relative fault of
the Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Issuers and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to

 

25



--------------------------------------------------------------------------------

contribute pursuant to this Section 9 are several, and not joint, in proportion
to their respective commitments as set forth opposite their names in Schedule A
hereto. For purposes of this Section 9, each director, officer and employee of
an Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each director officer and employee of the Issuers or any
Guarantor, and each person, if any, who controls the Issuers or any Guarantor
with the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Issuers and the Guarantors.

10. Agreement to Cooperate.

(x) At least two business days in advance of the Closing Date, in connection
with any issuance of Securities pursuant to Section 3 of this Agreement and
(y) after the Closing Date and until the Cooperation Termination Date (as
defined below) upon the written request of the Initial Purchasers (or the
Initial Purchasers’ affiliates) holding a majority in aggregate principal amount
of the Securities then held by the Initial Purchasers as of the date such notice
is sent (the “Requisite Initial Purchasers”) (it being understood that your
obligations hereunder (i) shall continue at all times prior to February 15, 2016
and (ii) up to two additional times as specified in such written request
thereafter each for a period of up to 45 days), you agree that you shall:

(a) (x) use commercially reasonable efforts to, on or before the date on which
the financial statements included in the Offering Circular or the most recently
delivered Updated Offering Circular (as defined below) would no longer be
sufficiently recent to meet the requirements of Rule 3-12 of Regulation S-X
under the Securities Act for a registered offering of debt securities by the
Company, and (y) if not delivered prior thereto in accordance with the foregoing
clause (x), in any case, on or before each of (A) the date 45 days after the end
of each fiscal quarter (other than the fiscal quarter ended on December 31,
2015), (B) the date 90 days after the end of the fiscal quarter ending on
December 31, 2015 (each such date, a “Delivery Date”), provide to the Initial
Purchasers an updated version of the Offering Circular (or a supplement thereto)
(as so amended, supplemented or updated from time to time in accordance with the
terms hereof, the “Updated Offering Circular”) in a form customary for a Rule
144A offering and in form and content consistent with the Offering Circular
(including all financial statements, pro forma financial statements, business
and other financial data of the type required in a registered offering by
Regulation S-X and Regulation S-K under the Securities Act (other than (i) Rule
3-10 of Regulation S-X and (ii) information of the type not contained in the
Offering Circular, and otherwise subject to exceptions customary for private
placements pursuant to Rule 144A promulgated under the Securities Act) or that
would be necessary for the Initial Purchasers to receive customary (for high
yield debt securities) “comfort” (including “negative assurance” comfort) from
independent accountants in connection with the offering of the Securities, and,
in the case of the annual financial statements, the auditors’ reports thereon);
such Updated Offering Circular shall be complete and correct in all material
respects and not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made;

(b) upon written notice from the Requisite Initial Purchasers (each a “Sale
Date”), use commercially reasonable efforts to provide the Initial Purchasers on
each date to be

 

26



--------------------------------------------------------------------------------

specified by them on which an offer and resale is to be consummated or is
reasonably expected to be consummated to the extent the following items are
determined by the Requisite Initial Purchasers in good faith to be necessary or
customary in light of the contemplated manner of sale:

(i) for each fiscal year end, customary “flash numbers” of the Parent and
Arizona to be included in a customary “Recent Developments” section of an
offering document, including revenue and Adjusted EBITDA and which such flash
numbers shall be provided, (1) with such flash numbers for fiscal year 2015
being provided no later than January 21, 2016 and (2) with such flash numbers
for fiscal year 2016 being provided no later than January 31, 2017;

(ii) opinion and negative assurance letters, as the case may be, consistent in
all respects with those set forth in Section 5 of this Agreement and dated such
Sale Date;

(iii) (A) a “comfort” letter dated such Sale Date with respect to the Parent and
the Updated Offering Circular, from KPMG and addressed to the Initial
Purchasers, such letter or letters to be in the forms previously negotiated with
KPMG (as appropriately updated) and (B) a “comfort” letter dated such Sale Date
with respect to Arizona and the Updated Offering Circular, from Deloitte and
addressed to the Initial Purchasers, such letter or letters to be in the forms
previously negotiated with Deloitte (as appropriately updated);

(iv) a certificate of an executive officer of the Issuers and a principal
financial or accounting officer of the Issuers dated as of such Sale Date and
consistent in all respects with the certificate of the Issuers to be delivered
pursuant to Section 5(f) (provided that references therein to the Closing Date
shall be to such Sale Date and that references therein to the Offering Circular
shall include or replace, as the case may be, any Updated Offering Circular);
and

(v) (A) a certificate of the Chief Financial Officer of the Parent dated as of
such Sale Date and consistent in all respects with the certificate of the Chief
Financial Officer of the Parent to be delivered pursuant to Section 5(j)
(provided that references therein to the Closing Date shall be to such Sale Date
and that references therein to the Offering Circular shall include or replace,
as the case may be, any Updated Offering Circular) and (B) a certificate of the
Chief Financial Officer of Arizona dated as of such Sale Date and consistent in
all respects with the certificate of the Chief Financial Officer of Arizona to
be delivered pursuant to Section 5(j) (provided that references therein to the
Closing Date shall be to such Sale Date and that references therein to the
Offering Circular shall include or replace, as the case may be, any Updated
Offering Circular);

(c) using commercially reasonable efforts to assist the Initial Purchasers in
their marketing efforts for the resale of Securities by (i) providing to the
Initial Purchasers and their counsel all information they reasonably request to
update due diligence to each Delivery Date and each Sale Date, including making
representatives of the Issuers and the Guarantors available to participate in
“bringdown” due diligence calls with the Initial Purchasers and their counsel on
or reasonably prior to each Delivery Date and each Sale Date and (ii) making
representatives of the Issuers and the Guarantors available to participate in a
roadshow and in in-person meetings and conference calls with prospective
investors upon the reasonable request of the Initial Purchasers;

 

27



--------------------------------------------------------------------------------

(d) to the extent not previously completed on or before the Closing Date,
(i) use commercially reasonable efforts to qualify or register all or any part
of the Securities for offer and sale under the securities or Blue Sky laws of
such jurisdictions as the Initial Purchasers may reasonably request and to
comply with such laws and continue such qualifications, registrations and
exemptions so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, (ii) using all commercially reasonable efforts to cause the
Securities to become eligible for deposit at DTC (in book entry form) prior to
the initial issuance thereof, including by filing with DTC an appropriately
executed letter of representations and any required riders and (iii) using
commercially reasonable efforts to obtain “CUSIP” and “ISIN” numbers and ratings
from each of Moody’s and S&P for the Securities;

(e) furnish to each Initial Purchaser and to counsel for the Initial Purchasers
as many copies of each Updated Offering Circular and any amendments and/or
supplements thereto as they may reasonably request;

(f) subject to the provisions of Section 10(a) and Section 10(g), not make any
amendment or supplement to an Updated Offering Circular (other than a result of
filing of reports required to be filed under the Exchange Act) or otherwise
distribute or refer to any written communication that shall be reasonably
disapproved by one or more Initial Purchasers holding a majority of the
Securities then held by the Initial Purchasers after reasonable notice thereof;
and

(g) if, at any time prior to completion of the resale of all the Securities by
the Initial Purchasers (as determined by one or more Initial Purchasers holding
a majority of the outstanding Securities then held by the Initial Purchasers),
any event occurs or information becomes known that, in the reasonable judgment
of the Issuers or any of the Guarantors or in the opinion of counsel for the
Initial Purchasers, should be set forth in the Offering Circular or any Updated
Offering Circular, so that Offering Circular or any Updated Offering Circular,
as then amended or supplemented, does not include any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary to amend or supplement the Offering
Circular or any Updated Offering Circular in order to comply with any law, the
Issuers and the Guarantors will forthwith prepare an appropriate amendment or
supplement thereto, and will expeditiously furnish to the Initial Purchasers and
dealers a reasonable number of copies thereof.

The provisions set forth in this Section 10 shall terminate on the earlier of
(A) last day of the fourth full fiscal quarter following the Closing Date and
(B) the date that the Initial Purchasers no longer hold any Securities (such
earlier date, the “Cooperation Termination Date”).

Additionally, if the Initial Purchasers market any Securities after February 15,
2016, the Initial Purchasers agree to pay (A) all reasonable and documented fees
and expenses of the Issuers’ and the Guarantors’ independent public or certified
public accountants and other advisors, (B) all reasonable and documented costs
and expenses incurred in connection with the preparation,

 

28



--------------------------------------------------------------------------------

printing, filing, shipping and distribution of the pricing term sheet and
Updated Offering Circular (including financial statements and exhibits), and all
amendments and supplements thereto, and any other transaction documents and
(C) all reasonable and documented attorneys’ fees and expenses and travel and
roadshow expenses incurred by the Issuers, the Guarantors and the Initial
Purchasers; provided that the Initial Purchasers will not be required to
reimburse the Issuers for any of their out of pocket expenses (other than travel
and roadshow costs) in the aggregate pursuant to this paragraph for accounting,
printing and legal costs in excess of $500,000.

11. Termination of this Agreement. Prior to the Closing Date, this Agreement may
be terminated by the Representatives by notice given to the Issuers if at any
time: (i) trading or quotation in any of the Issuers’ or any Guarantor’s
securities shall have been suspended or limited by the Commission or by the
NYSE, or trading in securities generally on either the Nasdaq Stock Market or
the NYSE shall have been suspended or limited, or minimum or maximum prices
shall have been generally established on any such quotation system or stock
exchange by the Commission or the Financial Industry Regulatory Authority, Inc.;
(ii) a general banking moratorium shall have been declared by any of federal or
New York or Delaware authorities; (iii) there shall have occurred any outbreak
or escalation of national or international hostilities or any crisis or
calamity, or any change in the U.S. or international financial markets, or any
substantial change or development involving a prospective substantial change in
U.S. or international political, financial or economic conditions, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Offering Circular
or to enforce contracts for the sale of securities; or (iv) in the judgment of
the Representatives, there shall have occurred any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Parent and its
subsidiaries taken as a whole which, is material and adverse and makes it
impractical or inadvisable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated in the Offering Circular.
Any termination pursuant to this Section 11 shall be without liability on the
part of (i) the Issuers or any Guarantor to any Initial Purchaser, except that
the Issuers and the Guarantors shall be obligated to reimburse the expenses of
the Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Issuers, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.

12. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuers, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Issuers, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

13. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Attention: LCD-IBD

 

29



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Ave.

New York, NY 10022

Facsimile: (212) 751-4864

Attention: Peter Labonski

If to the Issuers or the Guarantors:

Kraton Performance Polymers, Inc.

15710 John F. Kennedy Boulevard, Suite 300,

Houston, Texas 77032

Facsimile: (281) 504-4700

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile: (212) 225-3999

Attention: Duane McLaughlin

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Facsimile: (713) 229-1522

Attention: Timothy Taylor

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

14. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the indemnified parties referred to in
Sections 8 and 9 hereof, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any Subsequent Purchaser or other purchaser of the Securities
as such from any of the Initial Purchasers merely by reason of such purchase.

 

30



--------------------------------------------------------------------------------

15. Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.

16. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

18. Consent to Jurisdiction; Waiver of Jury Trial. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding, as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

19. Default of One or More of the Several Initial Purchasers. If any one or more
of the several Initial Purchasers shall fail or refuse to purchase the
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of the Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of the Securities set forth opposite their
respective names on Schedule A hereto bears to the aggregate number of the
Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as may be specified by the Initial
Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate number of the Securities with respect to which such
default occurs exceeds 10% of the aggregate number of the Securities to be
purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Issuers for the purchase of such Securities are not made
within 48 hours after

 

31



--------------------------------------------------------------------------------

such default, this Agreement shall terminate without liability of any party to
any other party except that the provisions of Sections 4, 6, 8 and 9 hereof
shall at all times be effective and shall survive such termination. In any such
case either the Initial Purchasers or the Issuers shall have the right to
postpone the Closing Date, as the case may be, but in no event for longer than
seven days in order that the required changes, if any, to the Offering Circular
or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 19. Any action taken under this Section 19 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

20. No Advisory or Fiduciary Responsibility. Each of the Issuers and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Issuers and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Issuers and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Issuers, the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Issuers and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Issuers and the
Guarantors on other matters) or any other obligation to the Issuers and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Issuers and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Issuers and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

The Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Issuers and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Parent and its subsidiaries, which information may
include the name and address of their respective clients, as well as other
information that will allow the Initial Purchasers to properly identify their
respective clients.

21. General Provisions. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral

 

32



--------------------------------------------------------------------------------

agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
a signature page to this Agreement by telecopier, facsimile or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

33



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Issuers the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, Kraton Polymers LLC By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President and Chief
Financial Officer Kraton Polymers Capital Corporation By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President and Chief
Financial Officer as Issuers Kraton Performance Polymers, Inc. By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President and Chief
Financial Officer Elastomers Holdings LLC By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President and Chief
Financial Officer Kraton Polymers U.S. LLC By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President and Chief
Financial Officer as Guarantors

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

CREDIT SUISSE SECURITIES (USA) LLC

        Acting on behalf of itself

        and as the Representative of

        the several Initial Purchasers

By:  

/s/ Jonathan Singer

Name:   Jonathan Singer Title:   Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

NOMURA SECURITIES INTERNATIONAL, INC.

        Acting on behalf of itself

        and as the Representative of

        the several Initial Purchasers

By:  

/s/ Lee Olive

Name:   Lee Olive Title:   Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.

        Acting on behalf of itself

        and as the Representative of

        the several Initial Purchasers

By:  

/s/ Ralph Totoonchie

Name:   Ralph Totoonchie Title:   Director By:  

/s/ Alex Barth

Name:   Alex Barth Title:   Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to
be Purchased  

Credit Suisse Securities (USA) LLC

   $ 231,000,000   

Nomura Securities International, Inc.

     110,000,000   

Deutsche Bank Securities Inc.

     99,000,000   

Total

   $ 440,000,000   



--------------------------------------------------------------------------------

SCHEDULE B-1

Kraton Subsidiaries

 

     Jurisdiction of Organization

Kraton Polymer Capital Corporation

   Delaware

Elastomers Holdings LLC

   Delaware

KRATON Polymers U.S. LLC

   Delaware



--------------------------------------------------------------------------------

SCHEDULE B-2

Arizona Subsidiaries

 

     Jurisdiction of Organization

AZ Chem US Inc.

   Delaware

AZ Chem Intermediate Inc.

   Delaware

AZ Chem US Holdings Inc.

   Delaware

Arizona Chemical Company, LLC

   Delaware



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF OPINION OF CGSH

(See Attached)

 

Exhibit A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF OPINION OF BAKER BOTTS

(See Attached)

 

Exhibit A-2-1



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF OPINION PARAGRAPHS OF JAMES L. SIMMONS, ESQ.

(See Attached)

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF OPINION PARAGRAPHS OF DICK STUYFZAND, ESQ.

(See Attached)

 

Exhibit B-2



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S. Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

FORM OF PURCHASE AGREEMENT JOINDER

January 6, 2016

CREDIT SUISSE SECURITIES (USA) LLC

NOMURA SECURITIES INTERNATIONAL, INC.

DEUTSCHE BANK SECURITIES INC.

     As Representatives of the Initial Purchasers

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

Reference is made to the purchase agreement (the “Purchase Agreement”), dated as
of January 5, 2016, initially by and among Kraton Polymers LLC, a Delaware
limited liability company (the “Company”), Kraton Polymers Capital Corporation,
a Delaware corporation (the “Co-Issuer” and, together with the Company, the
“Issuers”), the guarantors named therein and you, as representatives of the
several purchasers (the “Initial Purchasers”), concerning the purchase of the
Securities (as defined in the Purchase Agreement) by the several Initial
Purchasers from the Issuers. Capitalized terms used herein but not defined shall
have the meanings assigned to such terms in the Purchase Agreement.

Each of the parties hereto agree that this letter agreement is being executed
and delivered in connection with the issue and sale of the Securities pursuant
to the Purchase Agreement and as an inducement to the Initial Purchasers to
purchase the Securities thereunder.

1. Joinder. Each of the parties hereto hereby acknowledges that it has received
and reviewed a copy of the Purchase Agreement and all other documents it deems
necessary to review in order to enter into this Joinder Agreement, and
acknowledges and hereby agrees to join and become a party to the Purchase
Agreement and to be bound by the terms, conditions, covenants, agreements,
representations, warranties, acknowledgements and other provisions of the
Purchase Agreement with all attendant rights, duties and obligations stated
therein (including without limitation, the obligations of an indemnifying party
thereunder), with the same force and effect as if originally named therein, as a
Guarantor, and, as if such party executed the Purchase Agreement on the date
thereof and perform all obligations and duties required of a Guarantor pursuant
to the Purchase Agreement.

 

Annex II-1



--------------------------------------------------------------------------------

2. Representations, Warranties and Agreements. Each of the parties hereto
represents and warrants to, and agrees with, the Initial Purchasers on and as of
the date hereof that:

(a) it has corporate, limited liability company or other power and authority to
execute, deliver and perform its obligations under this letter agreement, and
all corporate or limited liability company action required to be taken by it for
the due and proper authorization, execution, delivery and performance of this
letter agreement and the consummation of the transactions contemplated hereby
has been duly and validly taken; this letter agreement has been duly authorized,
executed and delivered by such party; and

(b) the representations, warranties and agreements of such party set forth in
the Purchase Agreement are true and correct on and as of the date hereof.

3. Full Force and Effect of Purchase Agreement. This letter agreement does not
cancel, extinguish, limit or otherwise adversely affect any right or obligation
of the parities under the Purchase Agreement. The parties hereto acknowledge and
agree that all of the provisions of the Purchase Agreement shall remain in full
force and effect.

4. REPRESENTATIONS AND INDEMNITIES TO SURVIVE. THE RESPECTIVE AGREEMENTS,
REPRESENTATIONS, WARRANTIES, AND OTHER STATEMENTS OF THE COMPANY OR ITS OFFICERS
AND OF THE INITIAL PURCHASERS SET FORTH IN OR MADE PURSUANT TO THIS LETTER
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INITIAL PURCHASERS OR THE ISSUERS, AND WILL SURVIVE
DELIVERY OF AND PAYMENT FOR THE SECURITIES.

5. Governing Law. This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this letter agreement.

6. Counterparts. This letter agreement may be signed in one or more counterparts
(which may be delivered in original form or telecopier), each of which when so
executed shall constitute an original and all of which together shall constitute
one and the same instrument.

7. Amendments. No amendment or waiver of any provision of this letter agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

8. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

[Signature Pages Follow]

 

Annex II-2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this letter agreement by signing in the space
provided below, whereupon this letter agreement will become a binding agreement
among you and the several Initial Purchasers in accordance with its terms as of
the date first written above.

 

Very truly yours, [ADDITIONAL GUARANTORS] By:  

 

Name:   Title:  

 

Annex II-3



--------------------------------------------------------------------------------

The foregoing Joinder Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

CREDIT SUISSE SECURITIES (USA) LLC

        Acting on behalf of itself

        and as the Representative of

        the several Initial Purchasers

By:  

 

Name:   Title:   NOMURA SECURITIES INTERNATIONAL, INC.

        Acting on behalf of itself

        and as the Representative of

        the several Initial Purchasers

By:  

 

Name:   Title:   DEUTSCHE BANK SECURITIES INC.

        Acting on behalf of itself

        and as the Representative of

        the several Initial Purchasers

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Annex II-4